DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-10 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Josiam et al. (2017/0006608).
Regarding claims 1 and 9, Josiam discloses a wireless device being an access point (AP) for transmitting data in a wireless LAN system (see fig.1, fig.2A, element 101/103, paragraphs, [0014], [0061-0063] and its description), the wireless device comprising: a memory (see fig.2A, element 229 and its description); a transceiver (see fig.2A, element 209a-n and its description); and a processor being operatively coupled with the memory and the transceiver, wherein the processor (see fig.2A, elements 224, 229, 209a-n and its description): transmits a Physical layer Protocol Data Unit (PPDU) to one station (STA), and transmits data to the one STA through a first Non-Continuous Channel Bonding (NCCB) bandwidth or a second NCCB bandwidth based on the PPDU, wherein the PPDU includes a first signal field and a second signal field, wherein the first NCCB bandwidth is a 40MHz or 60MHz bandwidth being generated by bonding or 140MHz bandwidth being generated by bonding non-continuous 20MHz bandwidths within a 160MHz bandwidth, wherein the first signal field includes first information and second information, wherein the first information is NCCB indication information on whether or not NCCB can be performed, wherein the second information is NCCB bandwidth information for one bandwidth of the first NCCB bandwidth and the second NCCB bandwidth that is to be used for transmitting the PPDU, wherein the second signal field includes third information and fourth information, wherein the third information includes channel allocation information of the first NCCB bandwidth or the second NCCB bandwidth, wherein the fourth information includes a user field for each 20MHz being included in the first NCCB bandwidth or the second NCCB bandwidth, and wherein the user field only includes an identifier of the one STA (see abstract, fig.1, elements 111-114, 101/103, fig.16, paragraphs [0004], [0006-0008], [0030], [0060-0067], [0071-0074], [0086-0087], [0113], [0155], [0169] and its description).
Regarding claims 2 and 10, Josiam further discloses if the second information is set to a first value, the bandwidth that is to be used for transmitting the data is determined as the first NCCB, and wherein, if the second information is set to a second value, the bandwidth that is to be used for transmitting the data is determined as the second NCCB (see abstract, paragraphs [0006-0007]).
Regarding claims 6 and 14, Josiam further discloses the user field is identically configured for each 20MHz bandwidth being included in the first NCCB bandwidth or 
Regarding claim 8, Josiam further discloses the PPDU is generated by using a High Efficiency Multi User PPDU (HE MU PPDU), wherein the first signal field is related to an HE-SIG-A field being included in the HE MU PPDU, and wherein the second signal field is related to an HE-SIG-B field being included in the HE MU PPDU (see abstract, paragraphs [0006-0008]).
Regarding claim 15, Josiam further discloses a method for receiving data in a wireless LAN system (see fig.1, fig.2A, element 101/103, paragraphs [0014] [0061-0063] and its description)and its description), the method comprising: receiving, by one station (STA), a Physical layer Protocol Data Unit (PPDU) from an access point (AP) (see fig.1, element 101/103, 111-114 and its description); and receiving, by the one STA, data from the AP through a first Non-Continuous Channel Bonding (NCCB) bandwidth or a second NCCB bandwidth based on the PPDU, wherein the PPDU includes a first signal field and a second signal field, wherein the first NCCB bandwidth is a 40MHz or 60MHz bandwidth being generated by bonding non-continuous 20MHz bandwidths within an 80MHz bandwidth, wherein the second NCCB bandwidth is an 80MHz, 100MHz, 120MHz, or 140MHz bandwidth being generated by bonding non-continuous 20MHz bandwidths within a 160MHz bandwidth, wherein the first signal field includes first information and second information, wherein the first information is NCCB indication information on whether or not NCCB can be performed, wherein the second information is NCCB bandwidth information for one bandwidth of the first NCCB bandwidth and the second NCCB bandwidth that is to be used for transmitting the or the second NCCB bandwidth, and wherein the user field only includes an identifier of the one STA (see abstract, fig.1, elements 111-114, 101/103, fig.16, paragraphs [0004], [0006-0008], [0030], [0067], [0071-0074], [0086-0087], [0113], [0155], [0169] and its description).
Allowable Subject Matter
Claims 3-5, 7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647